Exhibit 10.17

BJ’s Restaurants, Inc.

7755 Center Avenue, Suite 300

Huntington Beach, CA 92647

Kendra D. Miller

1802 Pine Street

Huntington Beach, California

Dear Kendra:

This letter outlines the terms of your employment (the “Agreement”) with BJ’s
Restaurants Inc. (the “Company”).

1. Effective Date of Employment. Your employment will begin on or about March 1,
2011 (the “Effective Date”).

2. Duties. Company will employ you as Senior Vice President and General Counsel.
In this capacity, you will perform such duties as the Company, in the exercise
of its sole discretion, deems appropriate for that position. Additionally, in
this capacity, you also understand that you will be a “named executive officer”
of the Company as defined by the regulations of the Securities and Exchange
Commission and all other applicable laws and regulations. You will initially
report to the Company’s Chief Executive Officer (CEO).

3. Employment Location: The principal location of your employment will be at the
Company’s home office in Huntington Beach, California. You also understand that
it may be necessary for you to travel to the Company’s restaurant locations in
order to perform certain of your duties.

4. Salary. You will receive a bi-weekly base salary of $9,153.85 which
annualizes to an annual salary of $238,000.00 payable in accordance with the
Company’s payroll policies, as such policies may change from time to time (the
“Salary”). Your Salary is subject to modification during your employment in
accordance with the Company’s practices, policies and procedures and your
performance. All such modifications, if any, will be at the sole discretion of
the Company.

5. Monthly Auto Allowance. You will also receive a monthly non-accountable
automobile allowance of $1,000.00, less applicable withholdings. The allowance
is intended to cover all costs of using your personal auto for Company business
purposes, including gasoline, mileage, insurance and so forth.

6. Reimbursement of Company Business Expenses: You will be reimbursed for
expenses you incur that are directly related to the Company’s operations and
business, pursuant to the provisions of the Company’s business expense
reimbursement policy. A Company-provided business credit card, a cell phone and
laptop will be issued to you for Company business purposes.

7. Annual Cash Bonus Opportunity. Your 2011 cash bonus opportunity under the
Company’s 2011 Performance Incentive Plan (“2011 PIP”) will be a maximum of 35%
of your Salary, with such cash bonus opportunity to be calculated on the basis
of the Company’s entire fiscal 2011’s performance. Any 2011 cash bonus which you
may receive under the 2011 PIP will be prorated to the Effective Date. Your 2011
cash bonus opportunity under the 2011 PIP will be driven by the



--------------------------------------------------------------------------------

degree of the Company’s achievement of its consolidated pre-tax income goal for
2011 (67%) and the degree of your timely achievement, as determined by the CEO
in his judgment (and as subsequently approved by the Committee) of certain key
initiatives and personal objectives agreed upon by you and the CEO (33%). These
percentage components and your eligibility for any such bonus in subsequent
fiscal years are subject to change, in the sole discretion of the Company’s
Board of Directors, provided that you are still employed by the Company in the
capacity you are currently being employed or in any other capacity. Your annual
cash bonus opportunity is at the sole discretion of the Company’s Board of
Directors and is not earned until received.

8. Termination With or Without Cause. Your employment is at will and may be
terminated by you or the Company, at any time, with or without notice, and with
or without cause.

If the Company terminates your employment without cause, on or after the
Effective Date, you will be eligible to receive a severance payment of six
(6) months of your annual Salary then in effect and, if you are not covered by
any other comprehensive group medical insurance plan, the Company will also pay
you an amount equivalent to your COBRA payments for a period of six (6) mouths.
Any severance amounts paid will be based upon your then current annual Salary at
the time employment ends and will be paid in a lump sum, less applicable
withholdings. The aforementioned severance payment is conditioned upon your
agreement to release all claims, if any, you may have against the Company and/or
any of its employees, officers, agents and representatives, insofar as
permissible under the law. For the purpose of the severance payment provision in
this Agreement only, “Cause” shall include, but not limited to:

 

  (i) failure by you to perform your duties expected by the Company, other than
such failure resulting from your incapacity due to physical or mental illness,
after there has been delivered to you a written demand for performance from the
Company which demand identifies the basis for the Company’s belief that you have
not performed your duties;

 

  (ii) dishonesty, incompetence or gross negligence in the discharge of your
duties.

 

  (iii) theft, embezzlement, fraud, act or acts of dishonesty undertaken by you
to resulting in personal gain or enrichment of you or others at the expense of
the Company, and/or your conviction of a felony;

 

  (iv) breach of confidentiality, or unauthorized disclosure or use of inside
information, recipes, processes, customers or employee lists, trade secrets or
other proprietary information;

 

  (v) the violation of any law, rule, or regulation of any governmental
authority or breach of the Company’s policies and procedures including, without
limitation, the Company’s Code of Ethics and Conduct and/or any of its
anti-harassment and anti-discrimination policies;

 

  (vi) a material breach of the terms and conditions of this Agreement;

 

  (vii) conduct that is injurious to the reputation, business or assets of the
Company.

You will not be eligible for the severance payments or benefits set forth herein
if you resign from your employment with the Company for any reason or
voluntarily terminate your employment

9. Initial Equity Award. Subject to applicable securities laws and the approval
of the Compensation Committee of the Company’s Board of Directors, you will be
granted an initial equity award pursuant to the terms of the Company’s 2005
Equity Incentive Plan that will be



--------------------------------------------------------------------------------

valued for financial accounting purposes at $300,000. The grant date of this
award is currently expected to be on the Effective Date. If the Effective Date
falls within one of the Company’s insider trading “blackout” periods, then the
award grant date will be the first trading day after such “blackout” period is
lifted. You will have the choice, to be made prior to the Effective Date, of
accepting this award in the form of either all non-qualified options (NQ
options) to purchase the Company’s common stock, or in the form of an allocation
of 50% of the value of the award to NQ options and the remaining 50% to
restricted stock units (RSUs). The number of NQ option shares under the award
will be determined using the “fair value” of a NQ option calculated using the
Black-Scholes option pricing model on the grant date of the award. For example,
if the “fair value” of a NQ option for the Company’s common stock is $15.00 on
the grant date, and you choose all NQ options for your award, then you would be
awarded options to purchase 20,000 shares of the Company’s common stock
($300,000 / $15.00). The actual “fair value” calculation on the grant date of
your award may be higher or lower than this example. The number of RSU shares,
if any, will be determined using the closing price of the Company’s common stock
on the Nasdaq Global Market on the grant date of the award. Vesting for this
award, regardless of whether it is NQ options or RSUs, will be 20% annually,
beginning with the first anniversary of their grant date, over a total of five
(5) years. You will also be eligible for additional grants of equity awards from
time to time at the discretion of the Compensation Committee of the Board.

10. Other Benefits. You shall be entitled to participate in any benefit plan
that the Company may offer to its employees from time to time, according to the
terms of such plan, including, but not limited to, the Company’s group medical
insurance program, which will become effective the first of the month following
90 days from your Effective Date, and the Company will initially cover 100% of
the expense for medical insurance for you and your dependents, but not for any
taxable income realized by you as a result of that reimbursement. The Company
will reimburse any COBRA expense incurred during the first 90 days for you and
any dependents currently covered. Nothing contained in this Agreement shall
affect the right of Company to terminate or modify any such plan or agreement,
or other benefit, in whole or in part, at any time and from time to time.

11. Paid Absences. The Company does not have a formal paid vacation or illness
policy for its officers. Accordingly, officers are expected to use their
reasonable judgment and professional discretion when requesting paid time off
for any reason, in light of their current work schedules and the Company’s
business and operational requirements. Paid absences must be reasonably
requested in advance and approved by the CEO.

12. Trade Secrets/Confidentiality. You hereby acknowledge that, as a result of
your position with the Company, the Company will give you access to the
Company’s proprietary and confidential information and trade secrets. Therefore,
as a condition of your employment and the Company’s disclosing such proprietary
and confidential information to you, you agree to sign and be bound by a
separate Trade Secrets/Confidentiality Agreement.

13. Compliance with Company Policies and Procedures. You will be required to
comply with the Company’s policies and procedures, as they may be constituted
from time to time. Notwithstanding such policies and procedures, the terms set
forth in this Agreement or any other written fully executed agreement between
you and the Company shall prevail over conflicting Company policies and
procedures.

14. Severability. If any provision contained in this Agreement is determined to
be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect as if the
provision which was determined to be void, illegal, or unenforceable had not
been contained herein.



--------------------------------------------------------------------------------

15. Other Provisions. By signing this letter, you acknowledge that the terms
described in this letter set forth the entire understanding between the parties
concerning the terms of your employment and supersedes all prior
representations, understandings and agreements, either oral or in writing,
between you and the Company with respect to the terms of your employment by the
Company and all such prior representations, understandings and agreements, both
oral and written, are hereby terminated. However, nothing in this paragraph is
intended to, nor does it, effect additional written agreements entered into by
the parties contemporaneous with or subsequent to this agreement, including,
without limitation, the Trade Secrets/Confidentiality Agreement referenced
herein. Nothing in this letter constitutes a guarantee of employment for any
period of time, nor does it limit your right, or the right of the Company to end
your employment with the Company at any time, for any reason. No term or
provision of this letter may be amended, waived, released, discharged or
modified except in writing, signed by you and an authorized officer of the
Company.

16. Any disputes or controversy arising under or in connection with this
Agreement, including but not limited to, whether any Cause to dismiss you exists
under the provisions of paragraph 8 of this Agreement, shall be resolved by
arbitration conducted in Orange County, California in accordance with the rules
of the American Arbitration Association and by a single arbitrator reasonably
acceptable to both you and the Company. In the event of termination with Cause,
you will not be entitled to, or be considered eligible to, receive any prorated
cash bonus under the Company’s Performance Incentive Plan.

Kendra, we are excited to have you join our senior leadership team. Please
acknowledge your acceptance of this offer of employment on the terms indicated
by signing the enclosed copy of this letter and returning it to me as soon as
possible.

Sincerely,

BJ’s Restaurants, Inc.

 

By:  

/s/ Gerald W. Deitchle

   Date:  

March 2, 2011

Gerald W. Deitchle, Chairman and CEO

I accept the above offer of employment with BJ’s Restaurants, Inc. on the terms
and conditions described in this Agreement.

 

/s/ Kendra D. Miller

   Date:  

March 2, 2011

Kendra D. Miller